DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 2-16, as filed 12/30/2019, are currently pending and have been considered below.
Priority is generally acknowledged to 15/239,454 (filed 08/17/2016), 16/715,852 (filed 12/14/2012), and 13/712,776 (filed 12/12/2012).
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

a central database storing medical records for each of a plurality of patients; and a server for providing a remote computer with access to the central database via a web- based application, the web-based application performing operations comprising: 
generating a screen for displaying diagnostic information for a specific patient from among the plurality of patients, the diagnostic information including one or more diagnostic codes and a diagnosis description corresponding to each of the one or more diagnostic codes; 
displaying, on the screen, one or more data entry fields by which an additional diagnostic code may be added to the medical records stored for the specific patient in the central database; 
applying a plurality of code edits to prevent the addition of inappropriate diagnostic codes using the web-based application; and, for each additional diagnostic code added using the web-based application, tracking a page number of the medical records stored for the specific patient in the central database.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component represents a step that could be performed in the mind or with pen and paper . Other than reciting generic computer terms like screens and databases, nothing in the claims precludes the code edits and page number tracking from being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims such as claims 3-6, 8-11, and 13-16 which further refine the abstract idea by reciting additional features that can be performed in the mind or with pen and paper. For example, commenting on code, making a note, and using a note template can all be performed on paper by a medical coder. 

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a database, a server, generating a web-based application, generating a screen for displaying particular information, displaying fields, and storing data all amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0038] and MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims such as additional limitations which amount to invoking computers as a tool to perform the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv), or a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)). Additionally, using a web-based application is well-understood, routine, and conventional as disclosed by USP App. Pub. No. 2008/0004505 par. [0080] and is further evidenced by the lack of specificity of the web implementation in Applicant’s specification. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims such as electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii) or storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 7, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (USP App. Pub. No. 2008/0077443) in view of Kapit (USP App. Pub. No. 2008/0004505) and Kay (USP App. Pub. No. 2010/0042435).
Regarding claim 2, Singer discloses: A system for correcting deficiencies in medical records, the system comprising: 
--a central database storing medical records for each of a plurality of patients (medical records database 18 in FIG. 1); and 
--a server for providing a remote computer with access to the central database …application performing operations (system in FIG. 1 permits coders to VIEW 84 in FIG. 4) comprising: 
-- generating a screen for displaying diagnostic information for a specific patient from among the plurality of patients (USER OPENS PATIENT MEDICAL RECORD 86 in FIG. 4), the diagnostic information including one or more diagnostic codes (“The process begins at 84, where the user opens a patient medical record at 86. The audit application displays all codes for the particular record at 88,” in par. [0028]); 
--displaying, on the screen, one or more data entry fields by which an additional diagnostic code may be added to the medical records stored for the specific patient in the central database (USER SELECTS A CODE 90 in FIG. 4; storing update in 97 in FIG. 4); 
-applying a plurality of code edits to prevent the addition of inappropriate diagnostic codes using the [application] (AUDITOR COMMENTS, CODES, MARKED REGIONS AND RELATED DATA ENTERED 95 in FIG. 4).

	Singer does not expressly disclose, but Kapit teaches:
(“the database and user interface is made available to users through the Internet using HTTP/HTML browser supporting JavaScript and Java,” par. [0080]);
--[displaying] a diagnosis description corresponding to each of the one or more diagnostic codes (ICD Code and Description in FIG. 2).
It would have been obvious to one of ordinary skill in the art to expand the medical coding system of Singer with Kapit’s web-based coding platform by improving the flexibility by allowing users to access the system without installing any components (Kapit par. [0080]).

	Singer and Kapit do not expressly disclose, but Kay teaches:
--for each additional diagnostic code added using the web-based application, tracking a page number of the medical records stored for the specific patient in the central database (page number column in FIG. 5B).
It would have been obvious to one of ordinary skill in the art to expand the medical coding system of Singer and Kapit with Kay’s page numbers because this would allow auditors to verify the information that resulted in the medical code (Kay par. [0036]).

Regarding claim 4, Singer further discloses wherein the operations further comprise displaying, on the screen, a comment input tool by which a user of the web-based application may add comments to the medical records stored for the specific patient in the central database (“The audit information (comments, deleted codes, added codes and the like as well as auditor data such as time stamp, auditor identification, digital signature are at 97 entered and loaded into the database,” par. [0029]).

Regarding claims 7 and 9, the claims are rejected with the same reasoning as claims 2 and 4.
Regarding claims 12 and 14, the claims are rejected with the same reasoning as claims 2 and 4. Singer further discloses computer readable storage media with program code in par. [0003]. Kay further teaches this in par. [0054], and the motivation to combine is the same as in claim 2.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (USP App. Pub. No. 2008/0077443) in view of Kapit (USP App. Pub. No. 2008/0004505), Kay (USP App. Pub. No. 2010/0042435), and Lieberman (USP App. Pub. No. 2012/0303378).

Regarding claim 3, Singer does not expressly disclose, but Lieberman teaches wherein the diagnostic information further includes a hierarchical condition category (HCC) corresponding to each of the one or more diagnostic codes (Disease/Condition column in FIG. 15 shows HCC code).
It would have been obvious to one of ordinary skill in the art to expand the medical coding system of Singer, Kapit, and Kay with Lieberman’s HCC code because this would assist in optimal coding of Medicare Advantage plans (Lieberman par. [0063]).
Regarding claims 8 and 13, the claims are rejected with the same reasoning as claim 3.

Claims 5-6, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (USP App. Pub. No. 2008/0077443) in view of Kapit (USP App. Pub. No. 2008/0004505), Kay (USP App. Pub. No. 2010/0042435), and Heinze (US 6,915,254).

Regarding claim 5, Singer does not expressly disclose, but Heinze teaches wherein the comment input tool includes a plurality of selectable prewritten comments (“The workstation uses a set of template note modules from which the physician may pick and choose. Each template is complete in itself, however, each has a set of predefined sections that can be sequentially highlighted and changed in order to document the specifics of the current case that may vary from the template. Also, any portion of the text can be selected and changed using the keyboard, mouse or speech commands. By using a custom (modular) template approach rather than a complete template approach, the workstation efficiency could drastically improve a billing department's caseload.” Col. 26 liens 3-13).
It would have been obvious to one of ordinary skill in the art to expand the medical coding system of Singer, Kapit, and Kay with Heinze’s note templates because this would “drastically improve a billing department’s caseload” via “workstation efficiency (Heinze col. 26 lines 12-14).

Regarding claim 6, Singer does not expressly disclose, but Heinze teaches wherein the comment input tool further includes a text field for adding a comment other than the selectable prewritten comments (“The workstation uses a set of template note modules from which the physician may pick and choose. Each template is complete in itself, however, each has a set of predefined sections that can be sequentially highlighted and changed in order to document the specifics of the current case that may vary from the template. Also, any portion of the text can be selected and changed using the keyboard, mouse or speech commands. By using a custom (modular) template approach rather than a complete template approach, the workstation efficiency could drastically improve a billing department's caseload.” Col. 26 liens 3-13).
The motivation to combine is the same as in claim 5.

Regarding claims 10 and 11, the claims are rejected with the same reasoning as claims 5 and 6.

Regarding claims 15 and 16, the claims are rejected with the same reasoning as claims 5 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626